Citation Nr: 1626228	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in July 2015 before the undersigned.  A copy of the transcript is of record.  


REMAND

At the July 2015 hearing before the undersigned, new evidence was presented regarding the Veteran's symptomatology in the 1970s after separation from service, and an examination for bilateral hearing loss and being fitted for hearing aids by a private provider in the late 1970s.  After the July 2015 hearing, the Veteran's wife submitted a statement regarding the Veteran's continuity of symptomatology for bilateral hearing loss following separation from service.  That evidence was not before the previous VA examiner in December 2009.  Accordingly, another VA examination is needed in order to have a complete factual foundation and corresponding medical opinion upon which to make a determination.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner must specifically comment on a July 31, 1969, service medical record finding tinnitus secondary to the firing of weapons, and ringing and loss of hearing in the left ear with a corresponding July 31, 1969, audiogram, and the audiograms on entrance and separation.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the July 2015 lay statement of the Veteran's wife, that of the Veteran contained in his July 2010 Notice of Disagreement, and the Veteran's hearing testimony on July 8, 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability had its onset in or was caused by active service or by any incident during service, to include exposure to loud noise during service.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

